Case 2:20-cv-03657-GW-GJS Document 32-1 Filed 07/20/20 Page 1 of 3 Page ID #:279




                   EXHIBIT A
     Case 2:20-cv-03657-GW-GJS Document 32-1 Filed 07/20/20 Page 2 of 3 Page ID #:280


Doug Tilley

From:                             Ken Norwick <ken@norwickschad.com>
Sent:                             Wednesday, July 1, 2020 6:58 PM
To:                               Doug Tilley; Max Sprecher
Cc:                               dlugophoto@yahoo.com
Subject:                          Re: Dlugolecki


Hi Doug,

  I will respond here to your email earlier today.

   It is my understanding that Mr. Dlugolecki visited your client’s site on a few occasions in recent years to investigate
possible infringements, especially in connection with his then-pending Poppel/ABC litigation, and that he did not intend
to enter into any association or agreement with your client and that he does not believe he did. Because your email is
entirely vague as to dates and other specifics, to enable me to responsibly evaluate and respond to your assertions I
must request that you provide to me all “agreements” and other documents that you contend support those assertions.

  Pending my receipt of those materials, we are unable to and therefore cannot substantively respond to your email.

Thanks, and best,
Ken
        On July 1, 2020 5:35 PM Doug Tilley <dtilley@singercashman.com> wrote:



        Hi Ken and Max, I hope you’re well and looking forward to a safe and festive holiday.



        In further investigating your client’s claims, I have learned that over the years Mr. Dlugolecki registered
        multiple accounts on Classmates.com. As a necessary prerequisite to creating those accounts, Mr.
        Dlugolecki agreed to Classmates.com’s Terms of Service. Those Terms have long contained a binding
        agreement to arbitrate “all claims and disputes” with Classmates, other than those eligible for resolution
        in small claims court. The Terms spell out that “this agreement to arbitrate is intended to be broadly
        interpreted[,]” applies to all claims “whether based in contract, tort, statute, fraud, misrepresentation,
        or any other legal theory[,]” and is governed by the Federal Arbitration Act. Mr. Dlugolecki was
        specifically advised in at least one email that the Terms contained an arbitration provision, and
        continued to use Classmates.com’s services.



        Setting aside what his years-long relationship with Classmates.com means for statute of limitations,
        laches, and other issues, Mr. Dlugolecki’s agreement to the Terms requires that he pursue his claims in
        arbitration rather than in Court. To that end, please advise if Mr. Dlugolecki will agree to dismiss the
        pending litigation and proceed in arbitration.



        Thanks very much,
                                                             1
Case 2:20-cv-03657-GW-GJS Document 32-1 Filed 07/20/20 Page 3 of 3 Page ID #:281
  Doug




  Doug Tilley




  601 Montgomery Street, Suite 1950

  San Francisco, California 94111

  (415) 500-6080 (main/fax)

  (628) 400-3961 (direct)




  The information contained in this e-mail message is intended only for the personal and confidential use of
  the recipient(s) named above. This message may be an attorney-client communication and/or work
  product and as such is privileged and confidential. If the reader of this message is not the intended
  recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you
  have received this document in error and that any review, dissemination, distribution, or copying of this
  message is strictly prohibited. If you have received this communication in error, please notify us
  immediately by e-mail, and delete the original message.




                                                       2
